Citation Nr: 1621450	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Board requested an opinion from a VHA audiologist which was received in June 2015.  The Board found the June 2015 VHA medical opinion to be inadequate, and in April 2016 requested an addendum opinion from the same physician. The addendum opinion was received in May 2016. The Board finds that the May 2016 VHA addendum medical opinion is adequate to decide the claim of service connection for a bilateral hearing loss disability. The opinion expressed within the May 2016 VHA medical opinion considered all the pertinent evidence of record, to include the lay evidence of record, and provided a complete rationale for the opinions stated. While the Veteran was not provided with copies of the May 2016 addendum opinion, there is no prejudice to the Veteran as this decision is a full grant of the benefit sought.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma during service.

2. The Veteran's current bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulation 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran reported experiencing acoustic trauma during service. In a September 2012 statement, he reported experiencing noise when firing several different weapons. The Veteran's military records indicate that he served as an infantry indirect fire crewman, and further states that he received expert status with the M-16 rifle and sharpshooter status with the mortar. The RO conceded acoustic trauma as consistent with this military occupational specialty.  Therefore, an in-service injury is shown. 

The Board finds that the Veteran has a current bilateral hearing loss disability.  The November 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss. 

At the Veteran's December 1970 entrance examination, his pure tone thresholds, measured in decibels, were as follows (Note: these numbers have been converted from the old ASA standard to ISO units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
35
LEFT
15
10
10
-
10

At his September 1972 separation examination, his pure told thresholds (measured using the ISO standard) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On the authorized audiological evaluation in November 2012 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
75
90
LEFT
15
30
60
60
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner opined that the Veteran's hearing loss was not at least as likely as not cause by or a result of his military service. As rationale, the examiner included his pre-induction and separation examination audiological testing numbers and stated that there was no significant shift in his audiometric thresholds from enlistment to separation.

In November 2013, a different VA examiner provided an addendum opinion. The VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his military noise exposure. The VA examiner included two quotes from the Institute of Medicine. The first stated that evidence from laboratory testing was sufficient to conclude that the most pronounced effects of noise exposure on pure-tone thresholds were measureable immediately following the exposure. The second stated that certain evidence suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

The Veteran submitted a May 2013 private audiological evaluation report.  This report indicated that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
70
75
LEFT
45
65
70
80
95

A second addendum opinion by yet another VA examiner was generated in December 2013.  This VA examiner converted the Veteran's December 1970 enlistment audiogram from ASA-standard measurements to the current ISO-standard.  The examiner then included the same two quotes from the November 2013 VA examination addendum opinion. The December 2013 VA examiner ultimately opined that, given the Veteran's normal hearing in-service without any threshold shift, as well as the information from the Institute of Medicine, the bilateral hearing loss was less likely as not caused or aggravated by military noise exposure. 

In April 2015, the Board requested an opinion from a VHA audiologist on the etiology of the Veteran's current bilateral hearing loss. A VA otolaryngologist provided an etiology opinion in June 2015.  While this opinion was not from an audiologist, as specified in the Board's opinion request, the Board finds that this opinion from a VA otolaryngologist amounts to substantial compliance with its request for an opinion.  Upon a review of the claims file, the VA otolaryngologist opined that it is less likely than not that the Veteran's current bilateral hearing loss is the direct result of noise exposure or other events that occurred in service.  He explained that while the Veteran was exposed to acoustic trauma during service, there was no evidence of hearing loss or evidence of hearing threshold shifts upon separation.  As the otolaryngologist's sole rationale was that there was no evidence of hearing loss during service, the Board found this opinion to be inadequate and requested an addendum opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In May 2016, the VA otolaryngologist provided an addendum medical opinion.  He noted that the Veteran's enlistment examination revealed hearing to be within normal limits in both ears, with the exception of mild hearing loss (35 dB) at 4000 Hz in the left ear.  He further noted that the Veteran's separation examination revealed hearing to be within normal limits in both ears.  While both entrance and separation examinations revealed hearing to be within normal limits, he questioned the validity of the separation results as all of the thresholds evaluated were reported as zero. He stated that this type of difference in result (improvement of hearing) from entrance to separation is not typical, and from an audiological standpoint the validity of the separation examination would be questionable.  It is unlikely that the Veteran's hearing would have improved at separation, especially after being exposed to gunfire in the military.  He stated that it would be merely speculative in nature as to why the separation examination would show an improvement in hearing thresholds for all of the frequencies evaluated.  He opined that it is less likely than not that the separation examination results were an accurate representation of the Veteran's hearing at the time of discharge from military service.  Therefore, he stated that it is impossible to determine if a threshold shift may have incurred during service.  Based on this analysis, he opined that it is at least as likely as not that the Veteran's current hearing loss was related to his military noise exposure to weapons fire.  He also stated that the Veteran's configuration of current hearing loss is consistent with noise induced damage. 

After a review of all of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran's current bilateral hearing loss is related to active service.  The Board finds the May 2016 VHA addendum medical opinion to be highly probative, as it includes an accurate statement of the Veteran's service and civilian noise exposures, a thorough analysis of the Veteran's service audiological evaluations, and a detailed rationale.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


